Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 17 is the broadest independent claim. Claim 17 recites: A patient monitoring device comprising: one or more electrodes sensing circuitry for sensing one or more physiological signals associated with the patient, processing circuitry configured to receive the one or more sensed physiological signals, and at least a first alert visible to a patient wearing the patient monitoring device. Claim 17 further recites that the processing circuitry is configured to: determine one or more signal quality metrics based on the one or more sensed physiological signals, detect a noise condition based on the one or more signal quality metrics and classify the noise condition as intermittent or persistent. Claim 17 further recites that processing circuitry’s classification be further configured to classify the noise condition as intermittent based on the one or more signal quality metrics satisfying a first threshold level, and classify the noise condition as persistent based on the one or more signal quality metrics satisfying the first threshold level and a second threshold level, less sensitive than the first threshold level. Finally, claim 17 recites that the processing circuitry is further configured to activate the first alert in response to the detected noise condition.
The closest prior art of record is Sitzman in view of Szeto in view of Davie. Sitzman in view of Szeto in view of Davie discloses the invention substantially as claimed including a patient monitoring device comprising: one or more electrodes and sensing circuitry for sensing one or more physiological signals associated with the patient, processing circuitry configured to receive the one or more sensed physiological signals, and at least a first alert visible to a patient wearing the patient monitoring 
However, Sitzman in view of Szeto in view of Davie fails to disclose the processing circuitry as being configured to: classify the noise condition as intermittent based on the one or more signal quality metrics satisfying a first threshold level, and classify the noise condition as persistent based on the one or more signal quality metrics satisfying the first threshold level and a second threshold level, less sensitive than the first threshold level. Furthermore, nothing in the prior art obviates this deficiency when viewed with Sitzman in view of Szeto in view of Davie. It is important to note that the classification of noise and the use of different sensitivity thresholds is itself not novel. The prior art teaches changing the sensitivity of thresholds based on noise and even classifying noise as illustrated throughout the prosecution history. However, this classification is usually either between the presence of noise and the lack of presence of noise or differentiating between either a section that has a high amount of noise and a section that has a low amount of noise. For example, the reference of Ukil cited in the previous office action (non-final rejection mailed on 7/22/2021) discloses differentiating between high noise and low noise. These classifications are different from the claimed invention which is differentiating between the persistence of noise present rather than differentiating if there is a lot or a little amount of noise. However, simply .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792 


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792